Citation Nr: 1229768	
Decision Date: 08/29/12    Archive Date: 09/05/12

DOCKET NO.  07-37 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for general degenerative arthritis of the joints, to include as due to cold injury.

2.  Entitlement to service connection for peripheral neuropathy of the bilateral hands.

3.  Entitlement to service connection for residuals of a cold injury to the left hand.

4.  Entitlement to service connection for tinnitus.

5.  Entitlement to service connection for a left little finger disability, claimed as disfigurement, atrophied or deteriorated skin, and/or ankylosis.

6.  Entitlement to service connection for a right wrist disability, claimed as degenerative joint disease and/or anklyosis.

7.  Entitlement to service connection for a sinus condition, to include as secondary to a service-connected disability.
8.  Entitlement to service connection for a vision disability, to include as secondary to a service-connected disability.

9.  Entitlement to service connection for an acquired psychiatric disability, claimed as depression, to include as secondary to a service-connected disability.

10.  Entitlement to an increased rating for migraine headaches, currently rated as 30 percent disabling.

11.  Entitlement to an increased rating for residuals of a left wrist fracture, currently rated as 10 percent disabling.

12.  Entitlement to an increased rating for residuals of a cold injury to the second through fifth fingers of the right hand, currently rated as 20 percent disabling.

13.  Entitlement to a compensable rating for residuals of a left fifth toe fracture.

14.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Macierowski Kirby, Counsel


INTRODUCTION

The Veteran served on active duty from November 1986 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2007 and September 2007 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his November 2007 VA Form 9, the Veteran requested a hearing before the Board in conjunction with his appeal.  He asked that the hearing be rescheduled in August 2011, and ultimately withdrew that request in April 2012, asking that his appeal be forwarded to the Board.  

In Rice v. Shinseki, the Court held that a TDIU claim cannot be considered separate and apart from an increased rating claim.  See Rice v. Shinseki, 22 Vet. App. 447   (2009).  Instead, the Court held that a TDIU claim is an attempt to obtain an appropriate rating for a service-connected disability . The Court also found in Rice that, when entitlement to a TDIU is raised during the adjudicatory process of the underlying disability, it is part of the claim for benefits for the underlying disability. 

The record in this case indicates that the Veteran has asserted that he had to leave his job because of his service connected disabilities.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 

The issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a right wrist disability, entitlement to service connection for a vision disability, entitlement to service connection for peripheral neuropathy, entitlement to service connection for a left hand disability, and entitlement to service connection for a left little finger disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center in Washington, D.C.




FINDINGS OF FACT

1.  The Veteran's service treatment records show no documented arthritis, sinus disability or complaints, or tinnitus complaints or diagnosis.

2.  The evidence of record does not reflect a currently diagnosed disability manifested by generalized arthritis of the joints.

3.  The evidence of record does not relate the Veteran's currently diagnosed tinnitus to his military service.

4.  The evidence of record does not establish a current diagnosis of a sinus disability.

5.  The Veteran's migraine headaches range in frequency from once every two years to three times per day, and are manifested by characteristic prostrating attacks, but do not result in severe economic inadaptability.

6.  The Veteran's left wrist disability is manifested by flexion to 80 degrees, extension to 70 degrees, radial deviation to 20 degrees, and ulnar deviation to 45 degrees, with no functional loss.

7.  The Veteran's residuals of cold injury of the right hand fingers include nail abnormalities, pain, numbness, and cold sensitivity.

8.  The Veteran's residuals of left fifth toe fracture are manifested by normal range of motion, no functional loss, and no X-ray abnormalities of the toes.


CONCLUSIONS OF LAW

1.  The criteria for service connection for generalized arthritis of the joints have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2011).

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for service connection for a sinus disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2011).

4.  The criteria for an increased rating for migraines have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).

5.  The criteria for an increased rating for a left wrist disability have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).

6.  The criteria for an increased rating for residuals of a cold injury to the right hand fingers have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).

7.  The criteria for an increased rating for residuals of a left fifth toe injury have not been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5299-5283 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  April 2006 and July 2006 letters satisfied the duty to notify provisions; the July 2006 letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA medical treatment records, and identified private medical records have been obtained.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The record does not reflect that the Veteran is in receipt of non-age related disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2); Golz v. Shinseki, 590 F.3d 1317, 1320-21 (Fed. Cir. 2010).  VA examinations were conducted in August 2007.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examination reports reflect that the examiner conducted complete physical examinations to include radiology testing as appropriate, and documented the Veteran's reported symptoms.  Opinions provided were supported by a complete rationale.  Although the Veteran asserted in his November 2007 substantive appeal that the examinations were inadequate, the Board finds that the examinations elicited the necessary clinical findings to document the Veteran's disabilities and their severity, and are thus sufficient on which to base an appellate decision.  

No additional evidence, relevant to the issues adjudicated in this decision, appears to be available but not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Service Connection Claims

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

Service connection may also be established on a secondary basis for a disability that is shown to be proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en banc) (additional disability resulting from aggravation of a nonservice-connected disorder by a service-connected disorder is also compensable under 38 C.F.R. § 3.310).

General Degenerative Arthritis of the Joints

The Veteran's service treatment records do not reflect arthritis of the joints.  After service, the Veteran asserted at the November 1998 VA general medical examination that he sustained a cold injury to the second through fifth fingers of his right hand.  He did not indicate that he sustained a cold injury to any other area of the body.  X-rays taken in November 1998, August 2001, and August 2004 show normal clinical findings with no acute or remote injury to the bilateral feet, lumbar spine, and right ankle.  

Ultimately, the record does not establish that the Veteran sustained a cold injury to one or more of his joints other than those in his right hand's fingers.  Indeed, the Veteran has not indicated until his vague December 2005 claim that he experienced cold injury to any other part of his body than his right hand fingers, even when asked about the circumstances of his cold injury at the November 1998 VA examination and other occasions.  Thus, the Board does not find the Veteran's claim that he sustained a cold injury other than to his right hand fingers to be a credible assertion.  Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006).

Further, the record does not establish that the Veteran has generalized degenerative arthritis of the joints, other than those specific joints addressed elsewhere in this decision.  The X-rays discussed above show normal findings, and the various VA examination reports associated with the claims file do not reflect a diagnosis of arthritis in joints other than those for which the Veteran has filed separate claims.  Without a currently diagnosed generalized arthritis of the joints disability, a claim for service connection cannot be substantiated.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Nor is there competent evidence of generalized degenerative arthritis of the joints at any point during the claim period.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Tinnitus

The Veteran's service treatment records do not reflect complaints of or a diagnosis of tinnitus.  After service, the Veteran reported experiencing occasional bilateral tinnitus at the October 1998 VA examination, and reported an eight to ten year history of progressively worsening constant bilateral tinnitus, right greater than left, at the December 2004 VA examination.  Tinnitus was diagnosed at each examination.

However, the evidence of record does not relate the Veteran's tinnitus to his military service.  The December 2004 VA examiner concluded that because the service treatment records were negative for notations of tinnitus, and he was unable to determine that significant hearing loss was incurred in either ear during active service, it was less likely than not that the Veteran's tinnitus was related to service.  

No other medical opinions of record contradict this conclusion.  Further, the evidence of record supports the examiner's opinion.  The Veteran first reported tinnitus in 1998, six years after his service separation, and asserted that he first experienced it between 1994 and 1996, well into the post service period, and therefore, there has been no assertion of continuity of symptomatology.  The Veteran has not alleged in his claim, notice of disagreement, or substantive appeal, that he experienced tinnitus during service or otherwise made the argument that it began in service.  Ultimately, the evidence of record confirms the VA examiner's opinion, the criteria for service connection for tinnitus have not been met, and the Veteran's claim must be denied. 

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.

Sinus Disability

The Veteran's service treatment records do not reflect evidence of sinus symptoms or a diagnosed sinus disability.  Subsequent to service, examination of the sinuses at the November 1998 VA general medical examination showed normal results, and a skull x-ray taken at that time showing clear paranasal sinuses.  

Thus, the record does not establish that the Veteran has a sinus disability.  The X-rays discussed above show all normal findings, and the only examination of the sinuses found that they were clinically normal.  Further, the Veteran has not advanced an argument specifically with respect to the nature or frequency of sinus symptoms, only noting in his December 2005 claim that his medical records would support his assertions.  Unfortunately, the Board finds that they do not, as they do not reflect a currently diagnosed sinus disability or document symptoms suggestive of such a disability.  Without a currently diagnosed sinus disability, a claim for service connection cannot be substantiated.  See Brammer, 3 Vet. App. at 225.  There is also o diagnosed sinus disability at any point during the claim period.  McClain, 21 Vet. App. 319.  For these reasons, the Veteran's claim must be denied.

The preponderance of the evidence is against the claim. There is no doubt to be resolved, and service connection is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. 54-56.



Increased Rating Claims

Disability ratings are determined by the application of the VA's Schedule for Rating Disabilities (Schedule), which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011).  Pertinent regulations do not require that all cases show all findings specified by the Schedule, but that findings sufficient to identify the disease and the resulting disability and above all, coordination of the rating with impairment of function will be expected in all cases.  38 C.F.R. § 4.21 (2011); see also Mauerhan v. Principi, 16 Vet. App. 436 (2002).  

The primary concern in a claim for an increased evaluation for service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, when an appeal is based on the assignment of an initial rating for a disability, following an initial award of service connection for this disability, the rule articulated in Francisco does not apply.  Fenderson v. West, 12 Vet. App. 119 (1999).  Instead, the evaluation must be based on the overall recorded history of a disability, giving equal weight to past and present medical reports.  Id.  VA has a duty to consider the possibility of assigning staged ratings in all claims for increase.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  

Migraine Headaches

The Veteran's migraine headaches are rated as 30 percent disabling under the provisions of 38 C.F.R. § 4.124a, Diagnostic Code 8100.  38 C.F.R. § 4.124a, Diagnostic Code 8100 (2011).  A 30 percent rating is warranted for migraines with characteristic prostrating attacks occurring on an average once a month over the last several months, and the maximum 50 percent rating is warranted for migraines with very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  Id.  The term prostrating attack is not defined in regulation or case law, but can be defined as extreme exhaustion or powerlessness.  Cf. Fenderson, 12 Vet. App. at 126-27 (quoting Diagnostic Code 8100 verbatim but not specifically addressing the definition of a prostrating attack); DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 1523 (30th ed. 2003). 

Review of the claims file reveals that the severity of the Veteran's headaches disability does not warrant the maximum 50 percent rating.  In June 2007, the Veteran described his headaches as occurring off and on, sometimes with up to two years between headaches.  Although VA outpatient treatment records dated in April 2007 and May 2007 reflect that the Veteran had experienced between 3 and 4 headaches a day, lasting more than 2 hours each, this appears to be an isolated period which was successfully treated by oxygen therapy or prescription medication (Zomig), as the record does not reflect further VA outpatient treatment for headaches following the April 2007 to May 2007 period.  Further, at the August 2007 VA examination, the Veteran reported the hallmark symptoms of migraines to include pain, pressure, weakness, photo- and phonophobia, nausea and vomiting, but also noted that they occurred irregularly, with up to 2 years between attacks.  He noted that during the attacks, he would lose up to 10 working days in a 9 week period.  Thus, while it is clear that the Veteran experiences the characteristic prostrating attacks of migraine headaches, the evidence does not establish that they occur at the frequency or severity, or result in the severe economic inadaptability, required for the maximum schedular rating.  

The preponderance of the evidence is against the assignment of a 50 percent rating for migraine headaches.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals, Left Wrist Fracture

The Veteran's left wrist disability is rated as 10 percent disabling under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5215.  See 38 C.F.R. § 4.71a, Diagnostic Code 5215 (2011).  Diagnostic Code 5215 provides for a single 10 percent rating for limitation of the wrist, either on the basis that dorsiflexion is limited to less than 15 degrees or that palmar flexion is limited to in line with the forearm.  38 C.F.R. § 4.71a, Diagnostic Code 5215.  At the August 2007 VA examination, flexion was to 80 degrees, extension was to 70 degrees, radial deviation was to 20 degrees, and ulnar deviation was to 45 degrees.  As a 10 percent rating is the maximum available under the provisions of Diagnostic Code 5215, a higher rating under this Diagnostic Code is not warranted. 

In this regard, it has been considered whether functional loss exists with respect to the Veteran's left wrist.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2011); see also DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  The United States Court of Appeals for Veterans Claims (Court) has clearly established that the holding in DeLuca is applicable to the functional equivalent of limitation of motion.  However, the maximum schedular rating based on limitation of motion of the left wrist, 10 percent, is already in effect.  38 C.F.R. § 4.71a, Diagnostic Code 5215; Johnston v. Brown, 10 Vet. App. 80 (1997).  Moreover, at the August 2007 VA examination, the examiner noted that the Veteran's left wrist was not painful on range of motion testing, and repetitive movements did not reduce range of motion or joint function.  Accordingly, greater than a 10 percent rating on the basis of functional loss is not warranted. 

Other diagnostic codes pertaining to injuries of the wrist have also been reviewed for applicability.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The August 2007 VA examiner, however, indicated that no anklyosis was present in the left wrist; on this basis, greater than a 10 percent rating cannot be awarded under Diagnostic Code 5214.  See 38 C.F.R. § 4.71a, Diagnostic Code 5214 (2011).  Accordingly, a rating in excess of 10 percent is not warranted for the Veteran's service-connected left wrist disability under an alternate diagnostic code. 

The preponderance of the evidence is against the claim.  There is no doubt to be resolved, and an increased rating is not warranted.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.

Residuals, Right Hand Fingers Cold Injury

The Veteran's residuals of cold injuries of the right hand second, third, fourth, and fifth fingers are rated in the aggregate as 20 percent disabling under the provisions of 38 C.F.R. § 4.104, Diagnostic Code 7122.  38 C.F.R. § 4.104, Diagnostic Code 7122 (2011).  A 20 percent rating is assigned for cold injury residuals of arthralgia or other pain, numbness or cold sensitivity plus tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, or x-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis).  Id.  Cold injury residuals of arthralgia or other pain, numbness or cold sensitivity plus two or more of the following: tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, x-ray abnormalities (osteoporosis, sub-articular punched out lesions, or osteoarthritis), warrant a 30 percent rating.  Id.  Amputations of the fingers or toes are to be rated separately, and complications such as squamous cell carcinoma at the site of a cold injury scar or peripheral neuropathy are to be rated under other diagnostic codes.  Id. at Note (1). 

The evidence of record does not establish entitlement to greater than a 20 percent rating for the Veteran's residuals of right hand fingers cold injury.  The April 2007 VA x-ray of the right hand's fingers showed no bone, joint or soft tissue abnormalities.  April 2007 and June 2007 VA outpatient treatment records noted that the Veteran was treated for a tinea infection of the right index finger nail, which was dystrophic and loose.  Finally, the Veteran reported at the August 2007 VA examination that the Veteran's right hand fingers were manifested by swelling, tenderness, cold sensitivity,  and pain, but not by Raynaud's syndrome, hyperhidrosis, unstable scars, skin cancer, arthritis, skin texture or color changes, or sweating.  Thus, the evidence reflects only that the Veteran's right hand fingers are manifested by nail abnormalities, pain, numbness, and cold sensitivity, all symptoms which are contemplated by the currently assigned 20 percent rating.  For these reasons, greater than a 20 percent rating for the Veteran's residuals of right hand fingers cold injury is not warranted.

The preponderance of the evidence is against the assignment of a 30 percent rating for residuals of right hand fingers cold injury.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



Residuals, Left Fifth Toe Fracture

The Veteran's residuals of left fifth toe fracture are rated as noncompensably disabling under the Diagnostic Code 5299-5283.  Unlisted disabilities requiring rating by analogy will be coded as the first two numbers of the most closely related body part and -99.  See 38 C.F.R. § 4.20 (2011).  Under Diagnostic Code 5283, malunion or nonunion of the tarsal, or metatarsal bones will be rated as 10 percent disabling when moderate, 20 percent disabling when moderately severe, or 30 percent disabling when severe.  38 C.F.R. § 4.71a, Diagnostic Code 5283.  Where the Rating Schedule does not provide for a noncompensable evaluation for a diagnostic code, a noncompensable evaluation shall be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31 (2011).  

The evidence of record does not support a compensable rating for the Veteran's residuals of left fifth toe fracture.  A compensable rating requires that the residuals of the toe fracture be moderate.  The August 2007 VA examination report does not reflect such a degree of severity.  At that time the Veteran reported no residuals of the left fifth toe fracture, but rather, a burning sensation in all of his toes.  He did not wear braces or inserts, and denied that his toe fracture residuals had an effect on his ability to walk.  Physical examination showed no decrease in range of motion, no functional loss, and no objectively documented symptoms to include skin or vascular changes.  X-rays were also normal.  The diagnosis was status post fracture of the proximal phalanx left fifth toe, healed with no complications.  With the Veteran reporting no symptoms and no abnormalities being found on physical examination, entitlement to a compensable rating is not established by the evidence of record.

The preponderance of the evidence is against the assignment of a compensable rating for residuals of left fifth toe fracture.  There is no doubt to be resolved, and an increased rating must be denied.  See 38 C.F.R. § 5107(b); Gilbert, 1 Vet. App. at 54-56.



Extraschedular Consideration

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b) (1) (2011).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular ratings assigned for the Veteran's service-connected disabilities are adequate.  Ratings in excess of those assigned are provided for certain manifestations of the service-connected disabilities, but the medical evidence reflects that those symptoms are not present.  The diagnostic criteria also adequately describe the severity and symptomatology of the Veteran's disabilities.  He has not required hospitalization for any of the issues on appeal.  Marked interference of employment has not been shown; although the Veteran indicated that he missed 10 days of work in 2 months, this was an isolated occasion as indeed, he reported he had not experienced a headache for the last two years before that.  Therefore, the Veteran's disability picture is contemplated by the Rating Schedule; no extraschedular referral is required.


ORDER

Entitlement to service connection for general degenerative arthritis of the joints is denied.

Entitlement to service connection for tinnitus is denied.

Entitlement to service connection for a sinus condition is denied.

Entitlement to an increased rating for migraine headaches is denied.

Entitlement to an increased rating for residuals of a left wrist fracture is denied.

Entitlement to an increased rating for residuals of a cold injury to the second through fifth fingers of the right hand is denied.

Entitlement to a compensable rating for residuals of a left fifth toe fracture is denied.


REMAND

The Veteran has claimed entitlement to service connection for an acquired psychiatric disability, specifically depression, which he asserts resulted from his service-connected disabilities.  Although the November 1998 VA examination noted a normal psychiatric evaluation, May 2007 and June 2007 posttraumatic stress disorder (PTSD) screens were positive, and a June 2007 VA outpatient treatment record noted the Veteran's report that he daily experienced little interest or pleasure in doing things and felt down, depressed, or hopeless.  The Veteran has not been afforded a VA examination to determine the existence of, and if so, the etiology of an acquired psychiatric disability; on remand, this should be accomplished.

The Veteran has also asserted that as a result of his military service, he has a right wrist disability, claimed both as degenerative joint disease and anklyosis, peripheral neuropathy of the bilateral hands, a left hand disability, and a left little finger disability, claimed as disfigurement, skin changes and anklyosis.  Unfortunately, the August 2007 VA examination did not provide findings with respect to the affected body parts, and the remainder of the evidence of record does not provide sufficient evidence with which to evaluate these claims.  The Veteran's lay statements as to his right wrist, peripheral neuropathy, left hand and left little finger symptomatology must be explored; for this reason, remand of this issue is required so that an examination may be conducted.

The Veteran asserts he has a vision disability which is the result of a service-connected disability, specifically his migraine headaches.  However, the record does not contain an examination or other clinical findings addressing the Veteran's claim.  It is also not clear whether the visual impairment the Veteran claims is a discrete vision disability or a symptom of the overall migraine disability picture; the Veteran's complaint of photophobia was mentioned when describing his migraine headache symptoms.  On remand, a VA should be conducted to better ascertain the nature of the Veteran's visual complaints.

Finally, the record in this case indicates that the Veteran has asserted that he is not employable by reason of his service-connected PTSD.  In light of Rice, this claim is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the Veteran if further action is required on his part. 

Accordingly, the issues of entitlement to service connection for an acquired psychiatric disability, entitlement to service connection for a right wrist disability, entitlement to service connection for a vision disability, entitlement to service connection for peripheral neuropathy, entitlement to service connection for a left hand disability, and entitlement to service connection for a left little finger disability are REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination to determine the nature and etiology of any acquired psychiatric disorder found.  The examiner should review the claims file and a copy of this Remand.  The examiner should conduct a complete interview of the Veteran as to his psychiatric symptom history, conduct a mental status examination, and diagnose any psychiatric disorders.  Then, the examiner should provide an opinion as to whether any psychiatric disorder is at least as likely as not (50 percent probability or greater) related to the Veteran's military service or to one or more service-connected disabilities.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

2.  Schedule the Veteran for the appropriate VA examination to determine the nature and etiology of his claimed right wrist disability.  The examiner should review the claims file and a copy of this Remand, and conduct a complete medical history, physical examination, and appropriate diagnostic testing.  After this is accomplished, the examiner should state whether there is right wrist anklyosis, right wrist degenerative joint disease, or any other right wrist disability.  If a disability is diagnosed, the examiner should state whether it is at least as likely as not (50 percent probability or greater) that any right wrist disability found is related to the Veteran's military service.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

3.  Schedule the Veteran for a VA eye examination to determine whether a vision disability exists, and if so, whether it is etiologically related to service or to a service-connected disability.  The examiner should review the claims file and a copy of this Remand.  Based on the physical examination and review of the record, the examiner should give an opinion as to whether it at least as likely as not (50 percent or higher degree of probability) that any diagnosed vision disability is related to service or was caused by, or aggravated by, a service-connected disability, including but not limited to the Veteran's service-connected migraine disability.  If the Veteran's reported vision symptomatology is found by the examiner to be a symptom of the migraine disability, and not a discrete diagnosable disability, the examiner should state this in the examination report.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

4.  Schedule the Veteran for the appropriate VA examination to determine whether the Veteran has peripheral neuropathy of the hands, and if so, whether it is etiologically related to service or a service-connected disability.  The examiner should review the claims file and a copy of this Remand.  Based on the physical examination, to include diagnostic testing if necessary, and review of the record, the examiner should state whether the Veteran has peripheral neuropathy of either or both hands.  If he or she finds that peripheral neuropathy of the hands exists, he or she should give an opinion as to whether it at least as likely as not (50 percent or higher degree of probability) that the diagnosed peripheral neuropathy is related to the Veteran's military service, or that it was caused by or aggravated by, a service-connected disability.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

5.  Schedule the Veteran for a VA hand/thumb/fingers examination to determine the nature and etiology of his claimed left hand cold injury residuals and left little finger disability.  The examiner should review the claims file and a copy of this Remand, and conduct a physical examination, X-ray testing if appropriate, and review of the record.  The examiner should comment as to whether there is a diagnosed disability of the left hand or left little finger, to include disfigurement, skin changes, or anklyosis of the left little finger.  Then, the examiner should give an opinion as to whet her it at least as likely as not (50 percent or higher degree of probability) that any diagnosed left hand cold injury residual disability and/or left little finger disability is related to his active military service, to include any cold injury sustained therein.  The examiner should fully explain any opinion offered, citing to claims file documents as appropriate.

6.  After the above development has been completed, and all issues readjudicated, schedule the Veteran for a general medical examination.  The examiner is asked to obtain a complete occupational history from the Veteran, if possible, and to provide an opinion as to whether, following a review of the claims file and physical examination of the Veteran, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation (more than marginal employment).  The examiner should not consider the effects of age or the Veteran's non-service connected disabilities when providing the opinion. A complete rationale must be provided for any opinion expressed. 

7.  Notify the Veteran that he must report for the examination and cooperate in the development of the claim.  Failure to report for a VA examination without good cause may result in denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2011).
8.  After undertaking the development above, readjudicate the Veteran's claim.  If any benefit sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  All claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


